Per Curiam.

Memorandum The proof of the landlords’ ownership of the premises is sufficient. The “ immediate and personal use ” required by subdivision (d) of section 8 of the Commercial Bent Law (L. 1945, ch. 3, as amd. by L. 1946, ch. 272) refers to use immediately upon removal of the tenant, not to use immediately upon acquiring title. The final order cannot be sustained upon the ground that the landlords failed to show good faith; from the record it appears that the court below did not pass upon that question.
The final order should be reversed and a new trial ordered, with $30 costs to appellants to abide the event.
Shientag, McLaughlin and Hecht, JJ., concur.
Order reversed, etc.